Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2020.
Claim Objections
Claim 19, line 2 is objected to because of the following informalities: 	“coating formation treatment”.									 A suggested revision is: “ a coating formation treatment” .                              Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites : “ a roll disposed on each of an upstream side and a downstream side of the coating formation chamber”
Claims 27-29 recite : “ the roll is separated from the coating formation chamber by a boundary wall” . There is insufficient antecedent basis for this limitation in the claims 27-29. Revision is requested. For the purpose of examination, Examiner is interpreting the clause as follows: “the rolls are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 21, 23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over JP 62050459 A to Kawasaki Steel Corp (hereinafter Kawasaki) and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter Tuttle). 
Regarding claim 19, Kawasaki teaches a continuous coating formation apparatus comprising: a coating formation chamber (4) for continuously performing coating formation treatment on a coating formation-target material (2) being conveyed; Page 3 of 6JFEI-112US and a roll disposed on each of an upstream side (10) and a downstream side (11) of the coating formation chamber (4) and used to apply tension to the coating formation-target material in the coating formation chamber. (See Kawasaki, Abstract, page 2, first paragraph, page 4, lines 24-28  )
Kawasaki teaches tense is applied to the substrate surface in a preferred range to produce a substrate with the desired coating properties. (See Kawasaki, Abstract, page 2, first paragraph, page 4, lines 24-28  )
Kawasaki does not explicitly teach a tension measurement device for measuring the tension applied to the coating formation-target material in the coating formation chamber. 
	Tuttle is directed to applying a coating to an elongated web substrate. (See Tuttle, paragraph 33.)
	Examiner considers a tension measuring sensor as an art recognized device for measuring tension in a web. 
Tuttle teaches a tension measurement device (sensor) for measuring the tension applied to the coating formation-target material.  (See Tuttle, paragraphs 33 and 49-51.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a tension measurement device for measuring the tension applied to the coating formation-target material in the coating formation chamber, because Tuttle teaches this would allow the tension to be controlled to the desired value to have the coating with the desired properties. (See Tuttle, paragraphs 33 and 49-51.)
Kawasaki does not explicitly teach a tension controller for controlling driving of the roll based on a measurement result of the tension measurement device to maintain the tension applied to the coating formation-target material in the coating formation chamber at a constant value.  
Tuttle teaches a tension controller (computer) for controlling driving of the roll based on a measurement result of the tension measurement device to maintain the tension applied to the coating formation-target material at a constant value.  (See Tuttle, paragraphs 33 and 49-51.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a tension controller for controlling driving of the roll based on a measurement result of the tension measurement device to maintain the tension applied to the coating formation-target material in the coating formation chamber at a constant value, because Tuttle teaches this would allow the tension to be controlled to the desired value to have the coating with the desired properties. (See Tuttle, paragraphs 33 and 49-51.)	Regarding claim 21, Kawasaki teaches wherein the tension applied to the coating formation-target material in the coating formation chamber is not less than 0.10 MPa (0.010 kgf/mm2) and not more than 20.00 MPa (2.039 kgf/mm2).  (0.1 -20 kgf/mm2 ) (See Kawasaki, page 4, lines 24-28 .)
 Regarding claim 23, Kawasaki teaches wherein the tension applied to the coating formation-target material in the coating formation chamber is not less than 0.50 MPa (0.050 kgf/mm2) and not more than 10.00 MPa (2.019 kgf/mm2).  (0.1 -20 kgf/mm2 ) (See Kawasaki, page 4, lines 24-28 .)
Regarding claim 25, Kawasaki teaches a physical vapor deposition method. (See Kawasaki, page 4, lines 18-19.)
Regarding claim 26, Kawasaki teaches a differential pressure area is disposed on each of an upstream side (3) and a downstream side (5) of the coating formation chamber. (See Kawasaki, page 4, lines 33-36 and Fig. 2.)
Regarding claims 27-29, Kawasaki teaches the roll is separated from the coating formation chamber by a boundary wall. (See Kawasaki, page 4, lines 33-36 and Fig. 2.)
Claims 20,22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 62050459 A to Kawasaki Steel Corp (hereinafter Kawasaki) and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter) as applied to claim 19 and further in view of US Pat. Num. 4,713,123 to Inokuti et al (hereinafter Inokuti) . 
Regarding claim 20, Kawasaki does not explicitly teach the coating formation-target material is a grain oriented electrical steel sheet having no forsterite coating. 
	Inokuti is directed to removing a forsterite layer to improve properties of steel sheet. (See Inokuti, Abstract, col. 3, lines 3-25, 50-67, col. 13, lines 4-27.) 
Inokuti is directed to removing a forsterite layer to improve properties of steel sheet. (See Inokuti, Abstract, col. 3, lines 3-25, 50-67, col. 13, lines 4-27.)
 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating formation-target material is a grain oriented electrical steel sheet having no forsterite coating, because Inokuti teaches this would allow the sheet with the desired properties. (See Inokuti, Abstract, col . 3, lines 3-25, 50-67, col. 13, lines 4-27.)
Regarding claim 20, the Applicant claims a specific material or article worked upon including a grain oriented electrical steel sheet having no forsterite coating. The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in 20 would be capable of providing a steel sheet with this composition. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
It is wholly expected that the apparatus of the JP 62050459 A to Kawasaki Steel Corp (hereinafter Kawasaki) and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter Tuttle) in view of US Pat. Num. 4,713,123 to Inokuti et al (hereinafter Inokuti), is fully capable of combining components (i.e. ) with the claimed compositon compositions since the JP 62050459 A to Kawasaki Steel Corp (hereinafter Kawasaki) and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter Tuttle) in view of US Pat. Num. 4,713,123 to Inokuti et al (hereinafter Inokuti), disclose every structural limitation of the claimed invention.
Regarding claim 22, Kawasaki teaches wherein the tension applied to the coating formation-target material in the coating formation chamber is not less than 0.10 MPa (0.010 kgf/mm2) and not more than 20.00 MPa (2.039 kgf/mm2).  (0.1 -20 kg/mm2 ) (See Kawasaki, page 4, lines 24-28 .)
 Regarding claim 24, Kawasaki teaches wherein the tension applied to the coating formation-target material in the coating formation chamber is not less than 0.50 MPa (0.050 kgf/mm2) and not more than 10.00 MPa (2.019 kgf/mm2).  (0.1 -20 kg/mm2 ) (See Kawasaki, page 4, lines 24-28 .)
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over JP 62050459 A to Kawasaki Steel Corp (hereinafter Kawasaki) and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter Tuttle) as applied to claims 19, 21, and 23 and further in view of 6,450,437 B1 to Figge et al (hereinafter Figge). 
Regarding claims 30-32, Kawasaki does not explicitly teach a shear for cutting off an end portion of the coating formation-target material is disposed on an upstream side of the coating formation chamber. 
Figge teaches a configures for winding finished strip. 
Figge teaches a shear for cutting off an end portion of the coating formation-target material is disposed on an upstream side of the coating formation chamber.  (See Figge, col. 2, lines 42-52 and Fig.1.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a shear for cutting off an end portion of the coating formation-target material is disposed on an upstream side of the coating formation chamber, because Figge teaches this would allow the cutting to be carried out as a preventative measure and in case of emergency no switching time is lost. (See Figge, col. 2, lines 42-52 and Fig.1.)
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717